Title: To Alexander Hamilton from Christopher Richmond, 1 July 1794
From: Richmond, Christopher
To: Hamilton, Alexander



Baltimore 1st. July 1794Collectors Office
Sir

Agreably to the requisition contained in your Circular Letter of the 9 Ulto. Enquiry has been made of Messrs. Samuel Smith, Wm. Yellot & David Stewart of this Town Merchants and owners of Ships, who agree generally that the Seamen of this Revenue Cutter while in Port cannot be served with Rations to support them comfortably under a Quarter of a Dollar & add that they frequently give their Seamen when a short time in Port, an allowance of Two and an half Dollars each per Week, to enable them to board themselves; prefering this Mode to the trouble of giving out Provisions Liquor &c while the Ship is loading or discharging, and repairing for a new Voyage. The Naval Officer, Surveyor, and so far as I can judge of the Matter myself, think the Sum of Twenty five Cents per Ration, will be as great an Allowance to Captain Porter as he ought to require or expect for furnishing the Cutter with Provisions. Lately the Sailors have been allowed 13 Cents per Ration, they have however murmured very much at the scantiness thereof, & most of them have left the Cutter in consequence of the great Wages given by the Merchants, who have been obliged for some Weeks Past to give at the Rate of Twenty five Dollars per Month. There are at present only four Hands in the Cutter including the Captain.

A Hamilton Esqr.Secy Treasury

